     Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 1 of 21 PageID #: 2011



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION


DON BLANKENSHIP,

                 Plaintiff,

v.                                                           Case No. 2:19-cv-00236

ANDREW NAPOLITANO, et al.,

                Defendants.

                     MEMORANDUM OF LAW IN SUPPORT OF
                  FOX NEWS DEFENDANTS’ MOTION TO DISMISS
               FOR FAILURE TO STATE A CLAIM UNDER RULE 12(B)(6)

         Don Blankenship served a year in prison for a misdemeanor, but when he later ran for the

U.S. Senate, the media and others widely labeled his conviction a felony. According to

Blankenship, this was not simply a mistake, or even negligence; it was a conspiracy to “destroy”

him that united the “DC establishment ‘swamp,’” the “entire establishment media spectrum,” and

Senate Majority Leader Mitch McConnell. In pursuit of that theory, he has sued over 100 media-

related defendants for defamation and false light invasion of privacy.

         As to defendants Fox News Network, LLC, Bradley Blakeman, Neil Cavuto, Stephanie

Hamill, John Layfield, Elizabeth MacDonald, and Judge Andrew Napolitano (collectively, the

“Fox News Defendants”), Blankenship fails to allege facts sufficient to state either claim.

Accordingly, this Court should dismiss Blankenship’s claims against the Fox News Defendants

under Rule 12(b)(6).1




        In a separate motion, filed simultaneously with this one, the Individual Fox News
         1

Defendants—Blakeman, Cavuto, Hamill, Layfield, MacDonald, and Napolitano—seek dismissal
under Rule 12(b)(2) for lack of personal jurisdiction. Also in that motion, four of these
                                                 1
     Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 2 of 21 PageID #: 2012



         Blankenship’s defamation claim fails for two reasons. First, as a public figure,

Blankenship must plead that the Fox News Defendants acted with “actual malice.” Those

allegations must be “plausible,” and Blankenship’s are not. His outlandish conspiracy theory

falls far short, as do his other mostly conclusory assertions that Fox News, CNN, NBC, and

dozens of others all lied deliberately on the air, in newspapers, and on the Internet. Second, the

statements at issue were “substantially true.” The “gist” or “sting” of these statements was that

Blankenship went to prison for a serious crime “aris[ing] from a tragic accident . . . which caused

the death of 29 miners.” U.S. v. Blankenship, 846 F.3d 663, 666 (4th Cir. 2017), cert. denied,

138 S. Ct. 315 (2017). The label assigned to that crime would not matter to the listener.

         Like his defamation claim, Blankenship’s false light invasion of privacy claim fails for

both of these reasons. It also fails for a third and separate reason: he did not allege

misrepresentation of any private fact, a necessary element of this claim. The Fox News

Defendants did not invade Blankenship’s privacy by reporting on the very public fact of his

criminal conviction.

                                         BACKGROUND

I.       The Fox News Defendants comment on Blankenship’s criminal history.

         In November 2014, federal prosecutors charged Blankenship with multiple crimes after a

2010 explosion at his mine killed 29 workers. Am. Compl. (ECF 14) ¶¶ 136, 141. Blankenship

was charged with three felonies, including conspiracy to defraud federal mine regulators, and

one misdemeanor—conspiracy to violate mine safety laws. Id. ¶ 141. During trial in late 2015,




individuals—Blakeman, Hamill, MacDonald, and Napolitano—seek dismissal under Rule
12(b)(5) for lack of proper service. This other motion provides independent grounds for
dismissal for these individuals.

                                                  2
  Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 3 of 21 PageID #: 2013



id. ¶ 142, the jury heard that Blankenship’s mine had been cited for hundreds of safety

violations, Blankenship, 846 F.3d at 666. They heard that in the 15 months preceding the

explosion, Blankenship’s mine “received the third-most serious safety citations of any mine in

the United States.” Id. They also heard that “[m]any of the violations [were] related to improper

ventilation and accumulation of combustible materials—problems that were key contributing

factors to the accident.” Id. at 666–67. And lastly, they heard that Blankenship advised a

manager that “it was cheaper to break the safety laws and pay the fines than to spend what would

be necessary to follow the safety laws.” Id. at 666.

       On December 3, 2015, the jury acquitted Blankenship of the felony charges and

convicted him of the misdemeanor. Am. Compl. (ECF 14) ¶¶ 142–43. That day, Fox News

accurately reported the verdict. Id. ¶ 157.

       In the spring of 2016, Judge Berger sentenced Blankenship to the statutory maximum of

one year in prison, which Blankenship served in full. Id. ¶¶ 11, 144–45. During the sentencing

hearing, Judge Berger explained that Blankenship’s crime was “very serious,” regardless of

whether it was labeled a felony or misdemeanor:

       The crime is serious. There’s been discussion here about the acquittal of felony
       offenses and your conviction of a misdemeanor. Those of us in the legal
       community put tags on offenses. Congress puts tags on offenses.

       But when we seek to sentence someone, we sentence based on the conduct, which
       I find to be very serious not only in its commission but in its potential impact in
       terms of risk in this particular case.

Hr’g Tr. at 71:10–17, United States v. Blankenship, No. 5:14-cr-00244 (S.D. W.Va. Apr. 6,

2016) (ECF 634). Blankenship himself acknowledges that his punishment was especially severe

for a misdemeanor conviction. Am. Compl. (ECF 14) ¶ 11 (alleging that first-time




                                                 3
  Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 4 of 21 PageID #: 2014



misdemeanants are “never (or virtually never) sent to prison” and he “may have been the only

prisoner in any federal prison who had been convicted of just a misdemeanor”).

       After leaving prison in 2017, Blankenship announced he would run for the United States

Senate. Id. ¶ 13. In the months surrounding the May 2018 Republican Primary, his criminal

history drew considerable attention from the media, where dozens of outlets and individuals

described Blankenship as a felon. Id. ¶ 149, 152–221. Some of these statements occurred on

Fox News programs.

       The following statements involving the Fox News Defendants—all of which occurred in

or around early May 2018, several years after Blankenship’s conviction—are the subject of

Blankenship’s claims:

       Bradley Blakeman and John Layfield. On the May 7, 2018 broadcast of The Evening

Edit, both Blakeman and Layfield each referred once to Blankenship as a felon. Id. ¶ 168

(Blakeman: “we can’t have the standard bearer of our party running for statewide office, and the

guy is a felon”; Layfield: “we got a felon who’s got a probation officer, who could end up in

Congress”). Layfield also explained that “Don Blankenship, for those viewers that aren’t aware,

spent a year in prison because of a mine accident where he was accused and convicted of safety

violations [in] which 29 people were killed.” Exh. 3 (52:8).2



       2  Blankenship’s complaint provides only truncated quotations from the allegedly
defamatory broadcasts, and this Court is entitled to consider the surrounding statements for
context. See Blankenship v. Manchin, 471 F.3d 523, 526 n.1 (4th Cir. 2006) (explaining that the
court was entitled to consider, “even at the Rule 12(b)(6) stage,” an article that was “clearly
integral to, and . . . relied upon in,” the complaint, since authenticity was not
challenged). Accordingly, the Individual Fox News Defendants have provided, as Exhibits 2–6,
certified transcripts of the entire segment containing each allegedly defamatory statement, along
with an additional segment before and after. The Individual Fox News Defendants have also
provided a USB flash drive containing full-length videos of the broadcasts that contain each
statement, Exh. 7, as well as a declaration vouching for the authenticity of these exhibits, Exh. 1.

                                                 4
  Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 5 of 21 PageID #: 2015



       Neil Cavuto. On the May 7, 2018 broadcast of Cavuto: Coast to Coast, Cavuto referred

once to Blankenship as “the outside candidate, the one that’s a convicted felon.” Id. ¶ 166.

       Stephanie Hamill. Around that same time, Hamill stated on a broadcast of Making

Money that “it might be difficult for [Blankenship] to actually win a general election because of

his issue being a convicted felon.” Id. ¶ 167.

       Elizabeth MacDonald. On May 9, 2018 (the day after the West Virginia Primary),

MacDonald also appeared on The Evening Edit and referred once to Blankenship as a “felon.”

Am. Compl. (ECF 14) ¶ 196.

       Andrew Napolitano. On the April 25, 2018 broadcast of Outnumbered, one of the

panelists stated that “Don Blankenship has long been a polarizing figure in West Virginia, he

went to jail, actually, after a really tragic coal-mining incident,” at which point Judge Napolitano

interjected that he “went to jail for manslaughter, after people died in that mining accident.”

Exh. 6 (35:24–35:1–4).3 Shortly thereafter, Blankenship informed Napolitano “through personal

connections” that he had only been convicted of a misdemeanor. Id. ¶ 157. As Blankenship

acknowledges, Napolitano responded the very next day by email that his misstatement had been

inadvertent, that he “feel[s] very badly” and is “fond of [Blankenship],” that “wish[ed]

[Blankenship] well in [the] Senate race,” and that he would correct the misstatement on the air.

Id. On the May 22, 2018 broadcast of Your World with Neil Cavuto, Napolitano stated:

       Let me say first that Don Blankenship is correct. I once inadvertently said on the
       air that he was a convicted felon. He was not. He was acquitted of the charges,
       the felony charges against him. The only thing he was convicted of was a
       misdemeanor.




       3   Blankenship’s amended complaint misquotes Napolitano as saying Blankenship “went
to jail for manslaughter after being indicted.” Am. Compl. (ECF 14) ¶ 156.

                                                 5
  Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 6 of 21 PageID #: 2016



Id. ¶ 158.

II.    Blankenship sues more than 100 defendants for defamation and invasion of privacy.

       On March 14, 2019, Don Blankenship filed this action in Mingo County Circuit Court,

naming more than two dozen defendants. See Notice of Removal (ECF 1) ¶ 1. Two weeks later,

Fox News timely removed the matter to this Court based on complete diversity. See id.

       Blankenship then filed his First Amended Complaint, massively expanding the number of

defendants. In this complaint, he names more than 100 media companies and individuals,

including the Fox News Defendants. See Am. Compl. (ECF 14) ¶ 196. He repeatedly asserts

that “[d]efendants, and each of them, made their respective defamatory statements with actual

malice.” Id. ¶¶ 229, 243. See also id. ¶ 24 (“The evidence in this case will prove the Defendants

acted with actual malice . . . .”). His attempts to support these assertions fall into three

categories.

       First, Blankenship alleges that Fox News and Hamill were part of a “clandestine

campaign” orchestrated by Senate Majority Leader Mitch McConnell. See, e.g., Am. Compl.

(ECF No. 14) ¶ 2–5; 150; 167. This massive conspiracy purportedly united “the DC

establishment ‘swamp’” and “[t]he entire establishment media spectrum” in a “search and

destroy mission to take out Mr. Blankenship.” Id. ¶ 2. Blankenship “is informed and believes”

that shortly before the Republican Primary, “several meetings occurred, attended by Leader

McConnell, members of the NRSC, and others, in which a ‘menu’ describing possible ways to

defeat Mr. Blankenship was discussed.” Id. ¶ 150. The attendees allegedly “agreed that Mr.

Blankenship’s candidacy must be stopped at all costs, including by smearing Mr. Blankenship in

the media with false stories.” Id. According to Blankenship, McConnell also used his “contacts

in the establishment media, including Fox News in particular” to “do [his] bidding.” Id. ¶ 4.



                                                   6
     Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 7 of 21 PageID #: 2017



Blankenship “is informed and believes” that Hamill made her statement as part of this “concerted

effort.” Id. ¶ 167.

          Second, Blankenship alleges that most of the remaining Fox News Defendants “knew”

their statements were false because Fox News had accurately reported his misdemeanor

conviction back in December 2015—more than two years before the allegedly false statements

were made. Id. ¶¶ 157 (Napolitano); 166 (Cavuto); 168 (Layfield and Blakeman). With respect

to Cavuto, Blankenship caveats his statements further, alleging that Cavuto “either knew, or

plainly should have known,” that his statement was false for this reason. Id. ¶ 166 (emphasis

added).

          Third, regarding MacDonald, the final Fox News Defendant, Blankenship does not ever

specifically allege that she acted with actual malice. See id. ¶ 196. At best, she is encompassed

within Blankenship’s broader and conclusory assertions that all 100-plus defendants acted with

actual malice. Id. ¶¶ 24, 229, 243.

                                           ARGUMENT

I.        Blankenship fails to state a defamation claim against the Fox News Defendants.

          Blankenship fails to state a defamation claim against the Fox News Defendants for two

reasons. First, his allegations that the Fox News Defendants acted with “actual malice” do not

meet the plausibility standard required by the Supreme Court in Twombly and Iqbal. Threadbare

legal conclusions and bald assertions of an implausible conspiracy do not suffice. Nor is it

enough to allege that some defendants “knew” their statements were false because of Fox

News’s prior reporting. That approach to “actual malice” is squarely foreclosed by N.Y. Times

Co. v. Sullivan, 376 U.S. 254 (1964).

          Second, the allegedly defamatory statements were substantially true. The “gist” or

“sting” of these statements was that Blankenship spent a year in prison for a serious crime, all of

                                                  7
  Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 8 of 21 PageID #: 2018



which is true. Viewers would not have responded differently to a slightly more accurate report

that this crime was only a misdemeanor. Even Judge Berger, who sentenced Blankenship,

stressed that the formal legal “tag[]” should not obscure the “very serious” nature of his

underlying criminal conduct. ECF 634 at 70, Blankenship, No. 5:14-cv-00244 (S.D. W.Va.).

       A.      Blankenship fails to plausibly allege actual malice.

       Under the First Amendment, public figures must plead and prove that allegedly

defamatory statements were made with “actual malice.” Foretich v. Capital Cities/ABC, Inc., 37

F.3d 1541, 1551 (4th Cir. 1994) (citing Sullivan, 376 U.S. at 279–80). This constitutional

“shield” is critical to free speech—without it, the press “would decline to speak out without

resorting to the sort of cumbersome due diligence common in security offerings.” Carr v.

Forbes, Inc., 259 F.3d 273, 283 (4th Cir. 2001). Accordingly, “the First Amendment does not

require perfection from the news media,” just that they not act with actual malice. Id.

       Here, Blankenship concedes that the Sullivan standard applies to him as a public figure.

See Am. Compl. (ECF 14) ¶ 25 n.3. And for good reason—the West Virginia Supreme Court of

Appeals has long recognized that candidates for public office qualify as public figures for the tort

of defamation. Matter of Callaghan, 796 S.E.2d 604, 619 (W. Va. 2017) (“It is well-established

that ‘speech about public issues and the qualifications of candidates for elected office commands

the highest level of First Amendment protection.’”) (quoting Williams-Yulee v. Fla. Bar, 135 S.

Ct. 1656, 1665 (2015)). Were he not already a public figure for things he’d already done,

Blankenship’s decision to run for the U.S. Senate triggered the “twin rationales” underlying the

public-figure doctrine. State ex rel. Suriano v. Gaughan, 480 S.E.2d 548, 557 (W. Va. 1996).




                                                 8
  Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 9 of 21 PageID #: 2019



Blankenship “knowingly exposed [himself] to a predictable risk of being burned,” but also

acquired “ready outlets to respond to attacks,” of which he took full advantage. Id.4

       Accordingly, Blankenship must plead and prove “actual malice”—that the Fox News

Defendants acted “with knowledge that [their speech] was false or with reckless disregard of

whether it was false or not.” Id. The standard is “a subjective one,” requiring Blankenship to

prove that these defendants “actually had a high degree of awareness of probable falsity.” Harte-

Hanks, 491 U.S.at 688. “There must be sufficient evidence to permit the conclusion that the

defendant in fact entertained serious doubts as to the truth of his publication.” St. Amant v.

Thompson, 390 U.S. 727, 731 (1968). Critically, “it is not enough to show that defendant should

have known better . . . .” Jankovic v. Int’l Crisis Grp., 822 F.3d 576, 589 (D.C. Cir. 2016). See

also Sullivan, 376 U.S. at 287–88 (finding that evidence supported “at most a finding of

negligence” but not actual malice).

       At the pleading stage, allegations of actual malice “must be ‘plausible.’” Mayfield v.

Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 377 (4th Cir. 2012) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556 (2007)). That means plaintiffs must plead “factual

allegations” that “raise a right to relief above the speculative level.” Id. (citing Twombly, 550

U.S. at 555). “Conclusory allegation[s]” that statements “were known by [defendants] to be

false at the time they were made” are “entirely insufficient.” Id. at 378. Rule 9(b), which states



       4  For example Blankenship’s attorneys issued a press release when he filed this lawsuit.
PR Newswire, Attorney Eric Early: Don Blankenship Hammers Establishment Media and DC
Elites in Sweeping $12 Billion Legal Action (Mar. 15, 2019, 7:36 PM), https://prn.to/2XE7fQz.
Within 24 hours, local and national media picked up the story. See, e.g., Ken Ward, Jr.,
Blankenship suit claims national media defamed former Massey CEO, Charleston Gazette-Mail
(Mar. 15, 2019), https://bit.ly/2UQXn96; Caleb Ecarma, NEW: Failed GOP Candidate Don
Blankenship Files $12 Billion Defamation Lawsuit Against Major Media Outlets, Mediate (Mar.
15, 2019, 11:12 AM), https://bit.ly/2L4JAaC.

                                                 9
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 10 of 21 PageID #: 2020



that malice “may be alleged generally,” does not alter this analysis. Fed. R. Civ. P. 9(b). “Rule

9(b) ensures that there is no heightened pleading standard for malice, but malice must still be

alleged in accordance with Rule 8—a ‘plausible’ claim for relief must be articulated.” Mayfield,

673 F.3d at 377 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009)).

        Blankenship’s allegations of actual malice are not plausible. As a preliminary matter,

this court should reject out of hand his conclusory allegations that all 100-plus defendants acted

with actual malice. Am. Compl. (ECF 14) ¶¶ 24, 229, 243. Setting those aside, what is left are

allegations that the Fox News Defendants knew their statements were false because: (1) they

carried out a massive conspiracy orchestrated by Senator McConnell (the “Conspiracy

Allegations”); and (2) Fox News had reported Blankenship’s convictions accurately in 2015 (the

“Prior Report Allegations”). The sum total of these remaining allegations are:

            •   Fox News: ¶¶ 4, 21 (conspiracy); ¶¶ 17, 157, 166, 168 (prior report)
            •   Blakeman: ¶ 168 (prior report)
            •   Cavuto: ¶ 166 (prior report)
            •   Hamill: ¶ 167 (conspiracy)
            •   Layfield: ¶ 168 (prior report)
            •   Napolitano: ¶¶ 16–17, 156–58 (prior report)

And with respect to MacDonald, there are no remaining allegations of actual malice once

Blankenship’s conclusory, blanket allegation is properly set aside. See id. ¶ 196. These scant

assertions fall far short of what is required.

        First, Blankenship’s Conspiracy Allegations against Fox News and Hamill are woefully

insufficient. Am. Compl. (ECF 14) ¶¶ 4, 21, 150, 167. These allegations are mostly bare

assertions. Id. ¶¶ 4 (“McConnell set in motion the wheels of a clandestine campaign . . . using

. . . his contacts in the establishment media, including Fox News in particular, to do McConnell’s

. . . bidding.”); 167 (“Plaintiff is informed and believes that Ms. Hamill made this statement, in

part, as part of a concerted effort to defeat Mr. Blankenship by falsely smearing him.”). The

                                                 10
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 11 of 21 PageID #: 2021



Supreme Court itself has held that “a naked assertion of conspiracy”—“without some further

factual enhancement”—is not enough. Twombly, 550 U.S. at 557 (internal quotation marks and

citation omitted).

       Blankenship’s attempt at factual enhancement does not help. For example, Blankenship

alleges he is “informed and believes” that “Leader McConnell, members of the NRSC, and

others” met and conspired to “smear[] Mr. Blankenship in the media with false stories.” Am.

Compl. (ECF 14) ¶ 150. But that allegation does not involve any of the Fox News Defendants.

Further, Blankenship’s claim that these meetings demonstrate actual malice—some sort of

conspiratorial knowledge of falsity or reckless disregard to the truth with respect to

Blankenship’s criminal history—is based entirely on Senator McConnell’s benign statement that

“I hope we actually nominate someone who can actually win the election.” Id. There is nothing

in that statement that goes beyond a speculative and “naked assertion of conspiracy” of the type

rejected in Twombly.

       As in Twombly, there is an “obvious alternative explanation” to Blankenship’s conspiracy

theory. 550 U.S. at 567. Because Blankenship served a year in prison—which “never (or

virtually never)” happens to first-time misdemeanants, Am. Compl (ECF 14) ¶ 11—a

misunderstanding developed and echoed throughout the media. The sheer number of defendants

in his lawsuit confirms this—it is simply not plausible that more than 100 media defendants of

all political stripes all decided to deliberately misreport Blankenship’s conviction.

       Second, it does not matter that Fox News accurately reported Blankenship’s misdemeanor

conviction back in 2015. These Prior Report Allegations do not, without more, make it plausible

that Fox News, Blakeman, Cavuto, Layfield, and Napolitano knew that their later statements

were inaccurate. Indeed, the Supreme Court rejected this argument in Sullivan. There, the



                                                 11
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 12 of 21 PageID #: 2022



plaintiff argued that the New York Times knew an advertisement was false because it

contradicted prior “news stories in the Times’ own files.” Sullivan, 376 U.S. at 287. The Court

rejected this imputed-knowledge argument:

       The mere presence of the stories in the files does not, of course, establish that the
       Times ‘knew’ the advertisement was false, since the state of mind required for
       actual malice would have to be brought home to the persons in the Times’
       organization having responsibility for the publication.

Id. (emphasis added). Here, Blankenship does not allege that persons making the statements—

Blakeman, Cavuto, Layfield, or Napolitano—themselves knew about Fox News’s prior report

when they made their allegedly defamatory statements. See Am. Compl. (ECF 14) ¶¶ 157, 166,

188.

       As in Sullivan, the fact that others at Fox News reported previously on Blankenship’s

misdemeanor connection says nothing about whether these defendants made their statements

with actual malice. The prior report occurred in 2015, id. ¶ 157, over two years before the Fox

News Defendants spoke, id. ¶¶ 157, 166, 188. At best, the prior report could establish

negligence—that these defendants should have known that Blankenship was convicted of a

misdemeanor and not a felony. Indeed, Blankenship explicitly alleges negligence against

Cavuto. Id. ¶ 166 (“Mr. Cavuto either knew, or plainly should have known, that this vile

statement was false.”) (emphasis added). But “actual malice” requires more than negligence.

Sullivan, 376 U.S. at 287–88.

       Blankenship singles out Napolitano for his background as a lawyer and a judge, arguing

that he cannot claim ignorance as to the proper legal definition of manslaughter. Id. ¶ 14. But

this does not support a plausible allegation of “actual malice.” Napolitano’s mistake was not

confusing the legal definition of manslaughter, it was misstating a fact—specifically, the charge

on which Blankenship was convicted. And that mistake was understandable, given that

                                                12
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 13 of 21 PageID #: 2023



Blankenship’s sentence was unusually harsh, id. ¶ 11, and his conviction “ar[ose] from a tragic

accident … which caused the death of 29 miners,” Blankenship, 846 F.3d at 666. What

Blankenship really means is that Napolitano’s legal background should have caused him to take

greater care in reporting the facts of Blankenship’s criminal conviction. That argument sounds

in negligence, not actual malice.

       Lastly, Napolitano’s prompt apology to Blankenship—which Blankenship himself

reproduces in the complaint—makes the already thin allegations of actual malice even less

plausible. Am. Compl. (ECF 14) ¶¶ 157–58. Napolitano immediately admitted that his

comment was inaccurate, that he “feel[s] very badly” and is “fond of [Blankenship],” and that he

“wish[ed] [Blankenship] well in [the] Senate race.” Id. ¶ 157. He then later clarified on the air

that Blankenship was only convicted of a misdemeanor. Id. ¶ 158. Those are not the actions of a

man acting with “actual malice.” And Blankenship does not question the veracity of those

statements or offer any reason to believe that Napolitano’s statements were insincere.

       As for MacDonald, Blankenship nowhere specifically alleges that she acted with actual

malice. See Am. Compl. (ECF 14) ¶ 196. He only asserts a conclusion that all 100-plus

defendants (including MacDonald) acted with actual malice. Id. (ECF 14) ¶¶ 24, 229, 243. That

is “entirely insufficient.” Mayfield, 674 F.3d at 378.

        Blankenship’s allegations are a far cry from those accepted by other courts. In Palin v.

New York Times Co., for example, the Second Circuit recently held that the plaintiff had

plausibly alleged actual malice by: (a) identifying other articles that contradicted the defendant’s

false statement which the defendant had either personally “reviewed, edited[,] and approved,” or

hyperlinked in the allegedly defamatory publication itself; and (b) identifying concrete reasons

that the author had to be “personally hostile” to the plaintiff. __ F.3d. __, No. 17-3801-CV, 2019



                                                 13
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 14 of 21 PageID #: 2024



WL 3558545, at *6 (2d Cir. Aug. 6, 2019). Blankenship’s allegations come nowhere close to

this level of plausibility.

         Because Blankenship fails to plausibly allege actual malice against any of the Fox News

Defendants, this Court should dismiss his defamation claim under Rule 12(b)(6) for this reason

alone.

         B.     The allegedly defamatory statements were substantially true.

         Even if Blankenship had plausibly alleged actual malice, he still fails to state a claim

against the Fox News Defendants because their statements were substantially true. In effect,

Blankenship faults these defendants for applying the wrong label to his criminal conviction. But

that legal label does not matter to viewers. The “gist” or “sting” of the comments was that

Blankenship served a year in prison for a serious crime. The substantial truth of the allegedly

defamatory statements provides an independent basis for dismissing Blankenship’s defamation

claim against all the Fox News Defendants.

                a.       The “felon” statements were substantially true.

         Blankenship alleges that Fox News, Blakeman, Cavuto, Layfield, Hamill, and

MacDonald defamed him by calling him a “felon” instead of a misdemeanant who spent a year

in prison. Am. Compl. (ECF 14) ¶¶ 166–68, 196. Those statements were substantially true.

         West Virginia law “overlooks minor inaccuracies and concentrates upon substantial

truth.” Syl. pt. 4, Gaughan, 480 S.E.2d at 551.5 “Minor inaccuracies do not amount to falsity so




         Assuming the truth of Blankenship’s allegations for purposes of this motion, West
         5

Virginia law applies. In West Virginia, the law governing a tort action is that “of the place of
injury.” State ex rel. Chemtall Inc. v. Madden, 607 S.E.2d 772, 780 (W. Va. 2004) (internal
quotation marks and citations omitted). Blankenship alleges that the injury occurred in West
Virginia. See Am. Compl. (ECF 14) ¶ 28 (alleging that a “significant portion of the harm”
occurred in West Virginia).

                                                  14
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 15 of 21 PageID #: 2025



long as the substance, the gist, the sting, of the libelous charge be justified.” Id. A statement is

substantially true if it would not have a “different effect on the mind of the reader from that

which the pleaded truth would have produced.” Id. See also Masson v. New Yorker Magazine,

Inc., 501 U.S. 496, 516 (1991) (same).

       Decisions around the country have held that statements calling a misdemeanor conviction

a felony are substantially true. Tiwari v. NBC Universal, Inc., C-08-3988 EMC, 2011 WL

5079505, at *14–15 (N.D. Cal. Oct. 25, 2011), order clarified, C-08-3988 EMC, 2011 WL

5903859 (N.D. Cal. Nov. 23, 2011) (defendant said plaintiff was convicted of “attempted lewd

and lascivious acts with a child” (a felony) instead of the misdemeanor of attempting to lure a

child from her home); Barnett v. Denver Publ’g Co., Inc., 36 P.3d 145, 147 (Colo. App. 2001)

(defendant suggested plaintiff convicted of “stalking” (a felony) instead of misdemeanor

harassment); Brewer v. Dungan, 92-CVS-456, 1993 WL 441306, at *1 (N.C. Super. June 30,

1993) (defendant said plaintiff was convicted of “felony assault” instead of misdemeanor

aggravated assault); Jennings v. Telegram-Tribune Co., 210 Cal. Rptr. 485, 489 (Cal. App. 4th

Dist. 1985) (defendant said plaintiff was convicted of “tax fraud” (a felony) instead of willfully

failing to file tax returns (a misdemeanor)). See also Hahn v. City of Kenner, 984 F. Supp. 436,

439, 441 (E.D. La. 1997) (“[the plaintiff’s] arrest on misdemeanor charges could arguably make

a statement about felony arrests substantially true” if the defendant had not also misrepresented

other facts). This is consistent with “a long line of cases hold[ing] that technical errors in legal

nomenclature in reports of matters involving violation of the law are of no legal consequence.”

Seymour v. A.S. Abell Co., 557 F. Supp. 951, 956 (D. Md. 1983) (collecting cases).

       Here, statements that Blankenship was a “felon” or “convicted felon” were substantially

true. The “gist” or “sting” of these comments was that Blankenship was convicted, and spent a



                                                  15
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 16 of 21 PageID #: 2026



year in prison, for a serious crime. Blankenship admits that all of this is true. Am. Compl. (ECF

14) ¶ 9–11. Blankenship does not explain how the fact that he spent a year in prison for a

misdemeanor, as opposed to a felony, would have a “different effect on the mind of the

[viewer].” Syl. pt. 4, Gaughan, 480 S.E.2d at 551. This is precisely the type of “minor

inaccurac[y]” that is not actionable as a defamation claim. Id.

        Mislabeling is particularly immaterial here because Blankenship’s misdemeanor was

especially serious, as reflected by his sentence. In Jennings, the court held that it was not

defamatory to report as felony tax fraud what was actually a misdemeanor conviction for failing

to file tax returns. 210 Cal. Rptr. at 489. “In view of the sentence imposed”—a one-year

suspended sentence—“[t]he gist or sting” of the statements was simply that the defendant had

pleaded no contest “to several serious tax crimes.” Id. So, too, here. In Blankenship’s criminal

case, Judge Berger imposed the maximum sentence because she found his crime “very serious,”

stressing that the formal legal “tag[]” on his conviction should not obscure the nature of his

underlying conduct for which he had been convicted. ECF 634 at 70, Blankenship, No. 5:14-cv-

00244 (S.D. W.Va.). As Blankenship himself says, first-time misdemeanants “never (or virtually

never)” receive the statutory maximum of a year in jail. Am. Compl. (ECF 14) ¶ 11. See id.

(“Mr. Blankenship may have been the only prisoner in any federal prison who had been

convicted of just a misdemeanor.”). In effect, he admits that this was the most serious

misdemeanor of which he is aware, making the formal label on his conviction especially

irrelevant.

        Because the statements that Blankenship was a “felon” were substantially true,

Blankenship fails to state a claim against Fox News, Blakeman, Cavuto, Layfield, Hamill, and

MacDonald.



                                                 16
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 17 of 21 PageID #: 2027



               b.      The “manslaughter” statement was substantially true.

       Unlike the other Fox News Defendants, Napolitano did not refer to Blankenship as a

“felon”—he stated that Blankenship “went to jail for manslaughter after people died in [a]

mining accident.” Am. Compl. (ECF 14) ¶¶ 16, 156; Exh. 6 (35:24–35:1–4). Napolitano’s

statement misidentified Blankenship’s crime. But like the other statements, Napolitano’s

statement is also substantially true. Thus, even if Blankenship had adequately alleged that

Napolitano acted with “actual malice,” this statement does not support a claim for defamation

against Napolitano (or Fox News, for broadcasting it).

       Napolitano’s statement would have had the same effect on viewers had he correctly said

that Blankenship was convicted of conspiring to violate mine safety laws. Courts have held that

statements were substantially true even when they misidentified the criminal offense. Tiwari,

2011 WL 5079505, at *14–15 (“attempted lewd and lascivious acts” instead of attempting to lure

a child from home); Barnett, 36 P.3d at 147 (“stalking” instead of harassment); Jennings, 210

Cal. Rptr. at 489 (“tax fraud” instead of willfully failing to file tax returns). As with the “felon”

statements, the “gist” or “sting” of Napolitano’s statement was that Blankenship served a year in

prison for a serious crime.

       As the Fourth Circuit explained in affirming his conviction, Blankenship’s criminal case

is fairly described as “aris[ing] from a tragic accident . . . which caused the death of 29 miners.”

Blankenship, 846 F.3d at 666. According to the Fourth Circuit, “[m]any” of the mine safety

violations Blankenship received “related to … problems that were key contributing factors to the

accident.” Id. at 666–67. Blankenship himself acknowledges the connection between the deadly

explosion and his criminal conviction. See Am. Compl. (ECF 14) ¶¶ 136–145 (discussing the

mine explosion alongside his conviction). Indeed, Blankenship argued in his criminal case that

“the trial will be seen as the equivalent of a murder or manslaughter trial.” Mem. in Supp. of
                                                  17
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 18 of 21 PageID #: 2028



Mot. to Transfer at 3–4, United States v. Blankenship, No. 5:14-cr-00244 (S.D. W.Va. Feb. 20,

2015) (ECF 122). Just as the Fourth Circuit did in its published opinion, viewers were going to

connect Blankenship to these deaths regardless of whether they heard from Napolitano that

Blankenship’s conviction was for “manslaughter” or “conspiring to violate mine safety laws.”

II.    Blankenship fails to state an invasion of privacy claim against the Fox News
       Defendants.

       Blankenship also fails to state a claim for false light invasion of privacy against the Fox

Defendants.

       First, Blankenship’s state-law privacy claim suffers the same fatal flaws as his

defamation claim. As the West Virginia Supreme Court of Appeals has explained, “courts and

commentators have consistently treated false light privacy claims in essentially the same manner

as they have treated defamation.” Crump v. Beckley Newspapers, Inc., 320 S.E.2d 70, 87 (W.

Va. 1983). Were the law otherwise, public-figure plaintiffs could simply plead their way around

the First Amendment’s requirement of actual malice. Accordingly, as with defamation, false

light invasion of privacy requires Blankenship to plausibly allege actual malice and substantial

falsity. See id. at 87 (requiring plaintiff to prove the statement is “untrue” viewed “in the context

of the whole” statement); id. at 90 (“[W]hen public officials, public figures, or legitimate matters

of public interest are involved, plaintiffs may recover only upon proof of knowledge of falsity or

reckless disregard for the truth.”). As explained above, Blankenship fails to meet either

requirement for any of the statements. See Section I, supra.

       Second, Blankenship’s privacy claim also fails because his criminal conviction is not a

“private fact.” In West Virginia, a plaintiff alleging false light must show “(1) the false (2)

publication (3) of private facts (4) portraying the plaintiff in a false light (5) which would be

highly offensive to a reasonable person.” Curran v. Amazon.com, Inc., No. 2:07-cv-0354, 2008


                                                 18
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 19 of 21 PageID #: 2029



WL 472433, at *8 (S.D. W. Va. Feb. 19, 2008) (Copenhaver, J.) (emphasis added). Here, the

“private fact” Blankenship identifies is his criminal conviction. Am. Compl. (ECF 14) ¶ 239.

That conviction is public. See, e.g., Taylor v. W. Va. Dep’t of Health & Human Res., 788 S.E.2d

295, 316 (W. Va. 2016) (recognizing that disclosure of facts “already a matter of public record”

does not constitute an invasion of privacy); Campbell v. Lyon, 26 F. App’x 183, 190 (4th Cir.

2001) (recognizing that the disclosure of public criminal records do not give rise to an invasion

of privacy tort). Accordingly, his privacy claim independently fails for this reason.

                                         CONCLUSION

       For all these reasons, the Court should dismiss the amended complaint for failure to state

a claim against Fox News. And the Court should similarly dismiss the amended complaint

against Bradley Blakeman, Neil Cavuto, Stephanie Hamill, John Layfield, Elizabeth MacDonald,

and Andrew Napolitano, if it has not already dismissed these individual defendants for lack of

personal jurisdiction or insufficient service, as urged in the individual defendants’ separately

filed motion under Rules 12(b)(2) and (5).




                                                 19
Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 20 of 21 PageID #: 2030



                                  Respectfully submitted,

                                  FOX NEWS NETWORK, LLC,
                                  BRADLEY BLAKEMAN,
                                  NEIL CAVUTO,
                                  STEPHANIE HAMILL,
                                  JOHN LAYFIELD,
                                  ELIZABETH MACDONALD, and
                                  JUDGE ANDREW NAPOLITANO,

                                  By Counsel:

                                  /s/ J. Zak Ritchie
                                  J. Zak Ritchie (WVSB #11705)
                                  Ryan McCune Donovan (WVSB #11660)
                                  HISSAM FORMAN DONOVAN RITCHIE PLLC
                                  P.O. Box 3983
                                  Charleston, WV 25339
                                  681-265-3802 office
                                  304-982-8056 fax
                                  zritchie@hfdrlaw.com
                                  rdonovan@hfdrlaw.com

                                  Elbert Lin (WVSB #12171)
                                  David Parker (admitted pro hac vice)
                                  HUNTON ANDREWS KURTH LLP
                                  951 E. Byrd Street
                                  Richmond, VA 23219
                                  804-788-8200 office
                                  804-788-8218 fax
                                  elin@HuntonAK.com
                                  dparker@HuntonAK.com




                                    20
 Case 2:19-cv-00236 Document 218 Filed 08/16/19 Page 21 of 21 PageID #: 2031



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of August 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notification of such

filing to all CM/ECF participants and to other parties by U.S. Mail as follows:

Jim Heath
224 McCullough Blvd. N
Lake Havasu City, AZ 86403

J.W. Williamson
375 Old Highway 421 South
Boone, NC 28607


                                             /s/ J. Zak Ritchie
                                             J. Zak Ritchie (WVSB #11705)




                                                21
